UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2369


STEPHEN G. STERNER,

                Plaintiff - Appellant,

          v.

WOODFOREST NATIONAL BANK; BRYAN ABRAHAM, Woodforest National
Bank Representative; LISA COTTON, Woodforest National Bank
Ex. Vice President,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:13-cv-00229-MR-DLH)


Submitted:   February 20, 2014            Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen G. Sterner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stephen G. Sterner appeals the district court’s order

dismissing      his     42   U.S.C.   § 1983      (2006)      complaint    against

Defendants after a 28 U.S.C. § 1915 (2012) review.                         We have

reviewed the record and find no reversible error.                   Accordingly,

we affirm the district court’s judgment.                Sterner v. Woodforest

Nat’l Bank, No. 1:13-cv-00229-MR-DLH (W.D.N.C. Oct. 22, 2013).

We   dispense    with    oral   argument    because     the    facts   and   legal

contentions     are   adequately      presented    in   the    materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2